DETAILED NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed April 19, 2022, have been fully considered.  
The Examiner maintains the rejection(s) and rationale(s) of the previous Office action, mailed January 20, 2022, in addition to the rationale(s) provided in the Response to Arguments, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein calculating the compressive strength includes a function of sensitivity to change in water content” in step (c).
Claim 1 recites the limitation “wherein calculating the storage time includes a function of sensitivity to change in water content” in step (e).
The phrase “sensitivity to change” in claim 1 contains a relative term which renders the claim indefinite. The terms “sensitivity” and “change” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Moreover, it is unclear from the instant claim language to which method component “water amount” is connected (i.e. for the proposed cement slurry, water and mass fraction, cement slurry or otherwise).  
While Applicant’s original disclosure broadly describes the following “In general, water may be less dense than cement and therefore an increased fraction of water yields a less dense cement slurry. As such, the water content of the cement slurry may be a function of required density and the water to blend ratio may be deemed low, medium, or high, depending on the amount of water required to reach the density specified in step 402.” (See Applicant’s Specification, filed 07/08/2020: [0054]), this does not rise to the level of a special definition.  Moreover, it is noted that certain features that create a nexus between the water content and the method step(s) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein calculating the compressive strength includes a function of sensitivity to change in water content” in lines 12-13.
However, Claim 10 does not positively recite a calculation method step.  There is insufficient antecedent basis for this limitation in the claim.
Moreover, the phrase “sensitivity to change” in claim 10 contains a relative term which renders the claim indefinite. The terms “sensitivity” and “change” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Moreover, it is unclear from the instant claim language to which method component “water amount” is connected (i.e. for the proposed cement slurry, water and mass fraction, cement slurry or otherwise).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 5,547,506) in view of Santra et al. (US 2010/0212892).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 5,547,506) in view of Santra et al. (US 2010/0212892), further in view of Morgan et al. (WO 2018/156123 A1).

Claims 5-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 5,547,506) in view of Santra et al. (US 2010/0212892), further in view of Morgan et al. (WO 2018/156123 A1), and further in view of Parsons et al. (US 2017/0096874).


Response to Arguments
Applicant's arguments, filed April 19, 2022, have been fully considered but they are not persuasive for the reasons explained, below.
Regarding the newly amended claim language: (c) calculating a compressive strength of the cement slurry, wherein calculating the compressive strength includes a function of sensitivity to change in water content:
Santra teaches a method of cementing a wellbore in a subterranean formation (Abstract) by preparing a cement composition comprising various solids particulates ([0025] – [0030]) and adjusting the density (i.e., adding weighting agents) of the cement within an optimized density range to form an optimized cement composition, wherein the cement composition may be further optimized by adjusting mechanical properties prior to introducing the cement composition downhole (Fig. 1 (195); [0036] – [0039]; [0070] – [0071]; Example 4).  Santra further teaches optimizing the water concentration, density, and weight of the cement slurry composition ([0032] – [0034]), determining and adjusting the cement composition’s ratio of Young’s modulus relative to compressive strength such that the Young’s modulus and/or compressive strength falls within the optimizing range ([0070]), and optimizing the cement-to-water ratio ([0073]).  Santra teaches varying the ratios of particulates ([0028] – [0030]) and adjusting the density by any suitable means, such as incorporating particulates, in order to achieve an optimal cement slurry ([0034]; [0073]).  

Regarding the newly amended claim language: (e) calculating a storage time of the cement slurry wherein calculating the storage time includes a function of sensitivity to change in water content:
Rae discloses a storable, hydraulically-active cementitious slurry made and used to cement within subterranean formations for oil and gas wells (Abstract), wherein the cementitious slurry can be stored until activated when needed for cementing, activated, pumped into the subterranean formation, and allowed to set (Col. 2, lines 41-64).  Rae discloses that the storable slurry comprises a hydraulically-active cementitious material; an effective amount of a set retarder to allow the storage of the slurry with a minimal change of the slurry's set characteristics after activation; a suspending agent for maintaining the slurry with minimal separation of the cementitious material; an effective amount of water to form a pumpable slurry; and optionally, a dispersant to maintain the fluidity of the mix (Col. 2, lines 40-54), wherein the concentration of each component may be adjusted to achieve the desired storage time (Col. 3, line 38 – Col. 5, line 59).  
Rae further discloses concerns that cement and slagment slurries have an aggressive nature to interstitial water  (Col. 4, lines 49-56).  Rae further discloses the importance of controlling the water content of the storable slurry such that mixing a sufficient amount of water with certain additives allows for the slurry to be stored for a desired amount of time (Col. 5, lines 41-59).

The Applicant further argues the term model.  However, the Examiner notes that the term model has been given its ordinary and plain meaning under Broadest Reasonable Interpretation, which is a mere system or procedure used as an example to follow.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674